UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7189



SYLVESTER A. RICHARDSON,

                                             Petitioner - Appellant,

          versus


DAVID ROBINSON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00401-JRS)


Submitted: December 14, 2006              Decided:   December 20, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sylvester A. Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sylvester A. Richardson seeks to appeal the district

court’s order to show cause why his 28 U.S.C. § 2254 (2000)

petition should not be dismissed as successive.     This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).      The order Richardson seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we deny Richardson’s motion to

proceed in forma pauperis, deny his motion to consolidate, and

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                              - 2 -